Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
by and between Realty Income Corporation, a Maryland corporation (the
“Company”), and John P. Case, an individual residing in the county of San Diego,
state of California (the “Executive”), and shall be effective as of September 3,
2013 (the “Effective Date”).  This Agreement amends and restates in its entirety
that certain Employment Agreement, effective as of January 1, 2013, by and
between Executive and the Company (the “Original Agreement”).

 

1.                                   Term. Subject to the provisions in ¶ 10 for
earlier termination, Executive’s employment shall be for a term (sometimes
referred to as the “Term” or the “Term of this Agreement”) commencing on the
Effective Date and ending on December 31, 2016.  If not previously terminated,
the Term of this Agreement shall automatically be extended for two (2)
additional years on December 31, 2016 (such that the extended term shall end on
December 31, 2018 (the “Extended Term”)), unless either party elects not to so
extend the Term of this Agreement by notifying the other party, in writing, of
such election by no later than June 30, 2016.  Executive accepts such employment
and agrees to perform the services specified herein, all upon the terms and
conditions hereinafter set forth.

 

2.                                   Duties.  During the Term, Executive shall
serve as the Company’s Chief Executive Officer, reporting directly to the Board
of Directors of the Company (the “Board”).  Executive shall perform such
management and administrative duties as are from time-to-time assigned to him by
the Board, and which are consistent with his stature as Chief Executive Officer
and the Company’s By-Laws.  The Executive shall be a member of the Company’s
senior-most management body, which as of the Effective Date was the Company’s
Executive Management Team. The Executive shall be appointed to, and shall remain
on the Company’s Board of Directors (the “Board”) subject to the Company’s
Bylaws and applicable shareholder approval. Executive also agrees to perform,
without additional compensation, such other services for the Company and for any
subsidiary or affiliated corporations of the Company or for any partnerships in
which the Company has an interest, as the Board shall, from time-to-time
specify, which are consistent with his stature as Chief Executive Officer and a
Director.

 

3.                                   Extent of Services.  During the Term of
this Agreement, Executive shall devote his full time, attention and energy to
the business of the Company and, except as may be specifically permitted by the
Board in writing, shall not engage in any other business activity which would
materially interfere with the performance of his duties or be competitive with
the business of the Company.  These restrictions shall not be construed as
preventing Executive from (a) making passive investments in other businesses or
enterprises; provided, however, that such other investments will not require
services on the part of Executive which would in any manner impair the
performance of his duties under this Agreement, and provided further that such
other businesses or enterprises are not engaged in any business competitive to
the business of the Company; (b) engaging in charitable or civic work as long as
such charitable or civic work does not materially interfere with the performance
of Executive’s duties and responsibilities to the Company and is not competitive
with the business of the Company; and (c) with the prior written consent of the
Board, service as a director, trustee, or member of any business, civic, or
charitable organization.

 

--------------------------------------------------------------------------------


 

4.                                 Compensation.

 

a.                                   Salary.  During the Term of this Agreement,
as compensation for the proper and satisfactory performance of all duties to be
performed by Executive hereunder, the Company shall pay to Executive a base
salary at an annual rate of (i) no less than $750,000 for the remainder of
calendar year 2013 following the Effective Date, and (ii) in each calendar year
thereafter, no less than $800,000, in each case less required deductions for
state and federal withholding tax, social security and all other required
employee taxes and payroll deductions.  From time-to-time during the Term, the
amount of Executive’s base salary may be increased (but not decreased) by and at
the sole discretion of the Company.  The base salary shall be payable in
installments in accordance with regular payroll policies of the Company in
effect from time-to-time during the Term of this Agreement.

 

b.                                   Bonus. For each fiscal year of the Company
ending during the Term, Executive shall be eligible to earn a cash performance
bonus (the “Annual Bonus”) targeted at no less than two hundred percent (200%)
of Executive’s base salary for the applicable fiscal year (the “Target Bonus”). 
The Annual Bonus shall be based on the Company’s and/or Executive’s achievement
of performance targets established by the Board or the Compensation Committee of
the Board (the “Compensation Committee”), as applicable, in its sole but
reasonable  discretion in the first quarter of each fiscal year, provided that
the Board and/or the Compensation Committee shall consult with Executive in
establishing such performance targets. Any Annual Bonus earned by Executive
during the Term shall, except as otherwise stated in ¶ 10, be conditioned on
Executive’s continued employment with the Company through the date of payment of
such Annual Bonus.  Any Annual Bonus earned by Executive shall be paid to
Executive no later than seventy-five (75) days after the conclusion of the
fiscal year for which the Annual Bonus was earned.

 

5.                                 Signing Equity Awards and Long-Term Incentive
Compensation.

 

a.                                 Signing Equity Awards. In connection with
Executive’s appointment as Chief Executive Officer of the Company, the Company
shall grant to Executive the following restricted stock awards:

 

(i)  The Company shall, on the Effective Date, grant Executive the number of
shares of restricted common stock of the Company equal to $3,000,000 divided by
the Fair Market Value (as defined in the Company’s 2012 Incentive Award Plan
(the “Plan”)) of a share of the

 

2

--------------------------------------------------------------------------------


 

Company’s common stock on the Effective Date (the “2013 Time-Vesting RSA”).  The
2013 Time-Vesting RSA shall vest in substantially equal installments on the last
day of each of 2013, 2014, 2015 and 2016, subject to Executive being employed by
the Company on such vesting dates, except as otherwise provided in ¶ 10.

 

(ii)  In addition to the 2013 Time-Vesting RSA, the Company shall, as soon as
practicable following the Effective Date, grant Executive a number of shares of
restricted common stock of the Company equal to $2,000,000 divided by the Fair
Market Value (as defined in the Plan) of a share of the Company’s common stock
on the Effective Date (the “2013 Performance-Vesting RSA”).  The 2013
Performance-Vesting RSA shall vest in substantially equal annual installments on
the last day of each of 2013, 2014, 2015 and 2016,  to the extent that the
applicable performance goals are achieved, subject to Executive being employed
by the Company on the applicable vesting dates, except as otherwise provided in
¶ 10.  The performance goals shall be determined by the Board or the
Compensation Committee in its sole reasonable discretion, provided that the
Board and/or Compensation Committee shall consult with Executive in establishing
the performance goals, in the first 90 days after the Effective Date.

 

(iii)  The terms and conditions of the 2013 Time-Vesting RSA and the 2013
Performance-Vesting RSA shall be set forth in separate award agreements in a
form or forms prescribed by the Company consistent with this Agreement, to be
entered into by the Company and Executive, and which shall recite the grant of
such equity awards.

 

b.                                   Long-Term Incentive Compensation. In
addition to the 2013 Time-Vesting RSA and the 2013 Performance-Vesting RSA,
during the Term, Executive shall participate in the Plan, as such Plan shall be
amended from time to time. Beginning in 2014, no less than 50% of each annual
equity award will be time-based, vesting in equal annual installments over not
more than five years following the grant date of such award. The remainder of
each such award shall be performance-based, vesting over a performance period of
three years (or less) following the grant date, assuming the performance targets
have been met.

 

6.                                   Medical Insurance; Benefit Plans.  During
the Term of this Agreement, Executive shall be eligible to participate, on the
same terms as are applied to all other senior executive officers of the Company,
in any group medical insurance plan, qualified pension or profit sharing plan or
any other employee benefit plan from time-to-time maintained by the Company. 
Nothing in this paragraph is intended to require the Company to maintain or to
continue any employee benefits plans, nor is this paragraph intended to limit
the Company’s ability to revise, supplement or terminate any or all such
employee benefit plans in its sole discretion.

 

3

--------------------------------------------------------------------------------


 

7.                                 Expenses; Legal Fees.  During the Term of
this Agreement, the Company shall pay to, or reimburse Executive, upon
submission of an appropriate statement by Executive documenting such expenses as
required by the Internal Revenue Code of 1986, as amended (the “Code”), for all
out-of-pocket expenses for entertainment, travel, meals, hotel accommodations
and the like reasonably incurred by him in the course of his employment.  The
Company shall reimburse Executive for up to $25,000 in legal fees and expenses
actually incurred by Executive in connection with the negotiation of this
Agreement and related documentation.  Subject to ¶ 10(f) below, the Company
shall reimburse such legal fees and expenses within thirty (30) days following
Executive’s delivery to the Company of documentation evidencing such expenses.

 

8.                                 Vacation.  Executive shall be entitled to an
annual vacation in accordance with the Company’s vacation policy as contained in
its Employee Handbook, as the same may be amended from time to time. 
Executive’s prior service with the Company shall be included in determining
vacation accrual and all other benefits.  Such vacation shall be scheduled at
such time as Executive may choose, but shall be timed in such manner as to avoid
interference with the necessary performance of his duties,  Unused vacation time
shall accrue from year-to-year subject to the caps and other limitations set
forth in the Company’s vacation policy as contained in its Employee Handbook, as
the same may be amended from time to time in the Company’s sole discretion.

 

9.                                 Sick/Personal Leave.  Executive shall be
entitled to sick/personal leave in accordance with the Company’s Employee
Handbook, as the same may be amended from time to time.

 

10.                        Termination.

 

a.                                   Death or Permanent Disability.  (i) In the
event that Executive dies or incurs a Disability (as defined below) during the
Term of this Agreement, then Executive’s employment with the Company shall
terminate upon Executive’s death or Disability, and, subject to ¶¶ 10(e) and
10(f) below, the Company shall: (A) pay to Executive or his estate in a single
lump sum an amount equal to the sum of (x) twelve (12) months’ of Executive’s
then current base salary under this Agreement, plus (y) the Bonus Amount (as
defined in the Definitions Annex below) ((x) and (y), collectively, the
“Severance Payment”), (B) pay to Executive or his estate all unpaid salary and
unused vacation accrued by Executive through the date of termination (the
“Accrued Obligations”), (C) pay to Executive or his estate any unpaid Annual
Bonus earned by Executive for the completed fiscal year immediately preceding
the year in which the termination occurs (the “Unpaid Annual Bonus”), and (D)
continue to provide Executive or Executive’s eligible dependants with group
medical insurance at the

 

4

--------------------------------------------------------------------------------


 

Company’s expense (whether through reimbursement of COBRA premiums or otherwise
in the Company’s discretion) for a period of twelve (12) months from the date of
Executive’s Separation from Service or until Executive or his family becomes
covered under another group medical insurance plan, whichever occurs first.

 

(ii)  In the event of a termination of Executive’s employment due to Executive’s
death or Disability during the Term, subject to ¶ 10(e) below, (A) all
then-outstanding unvested time-vesting Company equity awards held by Executive
on the termination date (including, without limitation, the 2013 Time-Vesting
RSA) and the 2013 Performance-Vesting RSA shall each vest in full as of the
termination date, and (B) each then-outstanding unvested performance-vesting
Company equity award held by Executive on the termination date, other than the
2013 Performance-Vesting RSA, shall vest with respect to a pro rata number of
shares subject to the award (based on the number of days during the applicable
performance period during which Executive remained continuously employed) based
on the extent to which the applicable performance goals (pro rated based on the
number of days in the performance period through the termination date) are
actually achieved as of the termination date.

 

(iii) For purposes of this Agreement, Executive shall be deemed to have a
“Disability” in the event of Executive's absence for a period of 120 consecutive
business days or 180 days in a 365 day period as a result of incapacity due to a
physical or mental condition, illness or injury, such determination to be made
by a physician mutually acceptable to the Company and Executive or Executive's
legal representative (such acceptance not to be unreasonably withheld) after
such physician has completed an examination of Executive. Executive agrees to
make himself available for such examination upon the reasonable request of the
Company, and the Company shall be responsible for the cost of such examination.

 

b.                                   Termination by the Company without Cause or
for Good Reason.

 

(i)  Subject to ¶¶ 10(e) and 10(f) below, Executive’s employment with the
Company may be terminated by the Company without Cause or by Executive for Good
Reason (each as defined in the Definitions Annex below) at any time upon written
notice to Executive or the Company, as applicable (in either case, a “Qualifying
Termination”). In the event of a Qualifying Termination during the Term, the
Company shall: (A) pay to Executive in a single lump sum an amount equal to the
sum of (x) twenty-four (24) months’ of Executive’s then current base salary
under this Agreement, plus (y) two (2) times the Bonus Amount ((x) and (y),
collectively, the “Severance Payment”), (B) pay to Executive the Accrued
Obligations, (C) pay to Executive

 

5

--------------------------------------------------------------------------------


 

any Unpaid Annual Bonus, and (D) continue to provide Executive with group
medical insurance at the Company’s expense (whether through reimbursement of
COBRA premiums or otherwise in the Company’s discretion) for a period of twelve
(12) months from the date of Executive’s Separation from Service or until
Executive becomes covered under another group medical insurance plan, whichever
occurs first.

 

(ii)                              In the event of a Qualifying Termination
during the Term which occurs as a result of a Change in Control or within twelve
(12) months after a Change in Control (a “Qualifying Change in Control
Termination”), in lieu of the compensation stated in ¶ 10(b)(i) above and
subject to ¶ 10(e) below, the Company shall: (A) pay to Executive in a single
lump sum an amount equal to the sum of (x) thirty-six (36) months’ of
Executive’s then current base salary under this Agreement, plus (y) three (3)
times the Bonus Amount ((x) and (y), collectively, the “CIC Severance Payment”),
(B) pay to Executive a pro-rated portion of Executive’s Target Bonus for the
partial fiscal year in which the termination date occurs, in an amount equal to
the product of (x) the Target Bonus, times (y) a fraction, the numerator of
which shall be the number of days in the calendar year in which the termination
date occurs, through such termination, and the denominator of which shall be
365, (C) pay to Executive the Accrued Obligations, (D) pay to Executive any
Unpaid Annual Bonus, and (E) continue to provide Executive with group medical
insurance at the Company’s expense (whether through reimbursement of COBRA
premiums or otherwise in the Company’s discretion) for a period of twelve (12)
months from the date of Executive’s Separation from Service or until Executive
becomes covered under another group medical insurance plan, whichever occurs
first.

 

(iii) In the event of a Qualifying Termination or a Qualifying Change in Control
Termination, in either case, during the Term, subject to ¶ 10(e) below, (A) all
then-outstanding unvested time-vesting Company equity awards held by Executive
on the termination date (including, without limitation, the 2013 Time-Vesting
RSA) and the 2013 Performance-Vesting RSA shall each vest in full as of the
termination date, and (B) each then-outstanding unvested performance-vesting
Company equity award held by Executive on the termination date, other than the
2013 Performance-Vesting RSA, shall vest with respect to a pro rata number of
shares subject to the award (based on the number of days during the applicable
performance period during which Executive remained continuously employed) based
on the extent to which the applicable performance goals (pro rated based on the
number of days in the performance period through the termination date) are
actually achieved as of the termination date.

 

6

--------------------------------------------------------------------------------


 

c.                                    Company Non-Renewal.  Subject to ¶¶ 10(e)
and 10(f) below, in the event that Executive’s employment with the Company is
terminated by reason of (i) the failure of the Company to renew the Term on
substantially similar material terms  in accordance with ¶ 1 above, or (ii) the
expiration of the Extended Term (each of (i) and (ii), a “Non-Renewal”) and, in
each case, Executive is willing and able, at the time of such Non-Renewal, to
continue performing services on the terms and conditions of this Agreement, then
the Company shall: (A) pay to Executive in a single lump sum an amount equal to
the sum of (x) eighteen (18) months’ of Executive’s then current base salary
under this Agreement, plus (y) one and one-half (1.5) times the Bonus Amount
((x) and (y), collectively, the “Non Renewal Severance Payment”), (B) pay to
Executive the Accrued Obligations, (C) pay to Executive any Unpaid Annual Bonus,
and (D) continue to provide Executive with group medical insurance at the
Company’s expense (whether through reimbursement of COBRA premiums or otherwise
in the Company’s discretion) for a period of twelve (12) months from the date of
Executive’s Separation from Service or until Executive becomes covered under
another group medical insurance plan, whichever occurs first.   In addition,
subject to ¶ 10(e) below, (1) all then-outstanding unvested time-vesting Company
equity awards held by Executive on the termination date shall vest in full as of
the termination date, and (2) each then-outstanding unvested performance-vesting
Company equity award held by Executive on the termination date shall vest with
respect to a pro rata number of shares subject to the award (based on the number
of days during the applicable performance period during which Executive remained
continuously employed) based on the extent to which the applicable performance
goals (pro rated based on the number of days in the performance period through
the termination date) are actually achieved as of the termination date.

 

d.                                   Termination by Executive; Retirement.

 

(i)                                  Executive may voluntarily terminate his
employment with the Company (A) by electing not to renew the Term in accordance
with ¶ 1 above, or (B) other than for Good Reason at any time upon two (2)
weeks’ written notice to the Company.  In either such event, the Company shall
have no further obligation to Executive or his spouse or estate, except that the
Company shall pay to Executive or his spouse or estate the Accrued Obligations.

 

(ii)                              Upon Executive’s Retirement (as defined in the
Definitions Annex below),  all then-outstanding unvested Company equity awards
held by Executive on the termination date shall vest in full as of the
termination date.

 

7

--------------------------------------------------------------------------------


 

e.                                   General.  With respect to the amounts set
forth in subclause (D) in ¶ 10(a) above and in sub clauses (i)(D) and (ii)(E) in
¶ 10(b) above, notwithstanding anything to the contrary contained herein, if the
Company is otherwise unable to continue to cover Executive under its group
health plans (including without limitation, by reason of Section 2716 of the
Public Health Service Act), then the Company shall pay to Executive an amount
equal to each remaining Company premium payment as currently taxable
compensation in substantially equal monthly installments over the coverage
continuation period (or the remaining portion thereof).  Notwithstanding the
foregoing, the severance payments and benefits described in ¶¶ 10(a), 10(b) and
10(c) above (other than in the event of Executive’s death), other than any
accrued salary and accrued but unused vacation, shall be payable only in the
event that the termination of employment constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h) (a “Separation
from Service”).  In addition, notwithstanding anything contained herein, in the
event that Executive’s employment is terminated by the Company or by Executive
pursuant to ¶¶ 10(a), 10(b) or 10(c) above (other than in the event of
Executive’s death), such termination shall be upon the terms of, and the Company
and Executive shall execute, in the execution time frame specified in such
document following the Separation from Service, the Severance Agreement and
General Release substantially in the form of Exhibit A, attached hereto and
incorporated herein by reference, and Executive’s right to receive the severance
payments and benefits under ¶ 10(a), 10(b) or 10(c) above (other than the
Accrued Obligations) shall be subject to and contingent on the execution and
non-revocation by Executive of such Severance Agreement and General Release (the
“Release”), provided the Company provides the Release to Executive on or within
seven (7) days subsequent to the Separation from Service.  Subject to ¶ 10(f)
below, any Death/Disability Severance Payment, Severance Payment, CIC Severance
Payment or Non-Renewal Severance Payment, as applicable, that becomes payable to
Executive pursuant to ¶ 10(a), 10(b) or 10(c) above shall be paid to Executive
no later than the sixtieth (60th) day following the date of Executive’s
Separation from Service.  Upon termination of Executive’s employment for any
reason, unless otherwise specified in a written agreement between Executive and
the Company, Executive shall be deemed to have resigned from all offices,
directorships, and other employment positions if any, then held with the
Company, and shall take all actions reasonably requested by the Company to
effectuate the foregoing.

 

8

--------------------------------------------------------------------------------


 

f.                                       Internal Revenue Code Section 409A. 
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of the
Separation from Service or (ii) the date of Executive’s death.  Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this ¶ 10(f) shall be paid in a lump sum to Executive, and
any remaining payments due under the Agreement shall be paid as otherwise
provided herein.

 

                                                Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments.  To the extent that any payments or reimbursements
provided to Executive under this Agreement are deemed to constitute compensation
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed to Executive reasonably promptly, but in no
event later than December 31 of the year following the year in which the expense
was incurred.  The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and Executive’s and his estate’s right
to such payments or reimbursement shall not be subject to liquidation or
exchange for any other benefit.

 

g.                                   Termination for Cause. In the event that
Executive is discharged by the Company for Cause then this Agreement shall
automatically terminate (except for the provisions of ¶¶ 12 and 13, which shall
continue in effect), and upon such termination, the Company shall have no
further obligation to Executive or his spouse or estate, except that the Company
shall pay to Executive the Accrued Obligations.

 

11.                          Corporate Opportunity.  Executive acknowledges the
value to the Company of his knowledge, contacts and working relationships
involving the business of the Company.  Other than as stated in ¶ 3, Executive
agrees during the Term to utilize all of such capacities for the sole use and
benefit of the Company and, during the Term, to first offer to the Company any
and all of those opportunities which shall come to his knowledge which are
within the area of business of the Company.

 

12.                          Confidential Information; Non-Solicitation. 
Executive acknowledges that in the course of his employment with the Company, he
will receive certain trade secrets, know-how, lists of customers, employee
records and other confidential information and knowledge concerning the business
of the Company (hereinafter collectively referred to

 

9

--------------------------------------------------------------------------------


 

as “information”) which the Company desires to protect.  Executive understands
that such information is confidential, and he agrees not to reveal such
information to anyone outside the Company either during the Term of this
Agreement or indefinitely thereafter, except to the extent otherwise required by
applicable law or to the extent that such information enters the public domain
other than by breach of this Agreement.  Executive further agrees that during
the Term and indefinitely thereafter he will not use such information, directly
or indirectly, to compete against the Company.  At such time as Executive shall
cease to be employed by the Company or as soon as practicable thereafter, he
shall surrender to the Company all papers, documents, writings and other
property produced by him or coming into his possession by or through his
employment hereunder and relating to the information referred to in this
paragraph, and Executive agrees that all such materials will at all times remain
the property of the Company. In addition, while employed by the Company and for
a period of twenty-four (24) months after Executive’s termination date,
Executive shall not directly or indirectly solicit, induce, or encourage any
employee or consultant of the Company and its subsidiaries and affiliates to
terminate their employment or other relationship with the Company and its
subsidiaries and affiliates or to cease to render services to any member of the
Company and its subsidiaries and affiliates and Executive shall not initiate
discussion with any such person for any such purpose.

 

13.                          Assignment of Proprietary Information.  During the
Term of this Agreement, all patents, processes and other proprietary information
developed by Executive in the course of his employment shall be the sole and
exclusive property of the Company.  Executive covenants and agrees to execute
any documents or take any action necessary to effectively transfer any rights he
may have in such proprietary information to the Company and to maintain the
rights, interest and title of the Company in and to such information.  Nothing
herein shall be deemed to deny Executive the protection afforded by California
Labor Code Section 2870.

 

14.                          Indemnification.  The Company shall indemnify
Executive against liability pursuant to an Indemnity Agreement, which the
Company and Executive have previously executed, and which is incorporated into
this Agreement.

 

15.                          Notices.  All notices, requests, consents and other
communications under this Agreement shall be in writing and shall be deemed to
have been delivered on the date personally delivered or on the date mailed,
postage prepaid, by certified mail, return receipt requested, or telegraphed and
confirmed if addressed to the respective parties as follows:

 

If to Executive:

John P. Case

 

P.O. Box 7085

 

Rancho Santa Fe, CA 92067

 

 

 

With a copy to:

 

Steven Eckhaus

 

Cadwalader, Wickersham & Taft LLP

 

1 World Financial Center

 

New York, New York 10281

 

10

--------------------------------------------------------------------------------


 

If to the Company:

Realty Income Corporation

 

Attention: President, Chief Operating Officer; Chairman of the Board

 

600 La Terraza Boulevard

 

Escondido, California 92025

 

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto as provided in this ¶ 15.

 

16.                          Specific Performance.  Executive acknowledges that
a remedy at law for any breach or attempted breach of ¶¶ 12 and 13 of this
Agreement will be inadequate, and therefore agrees that the Company shall be
entitled to specific performance and injunctive and other equitable relief in
case of any such breach or attempted breach, and further agrees to waive any
requirement for the securing or posting of any bond in connection with the
obtaining of any such injunctive or any other equitable relief.

 

17.                          Severability.  In the event any term, phrase,
clause, paragraph, section, restriction, covenant or agreement contained in this
Agreement shall be held to be invalid or unenforceable, the same shall be
deemed, and it is hereby agreed that the same are meant to be several and shall
not defeat or impair the remaining provisions hereof.

 

18.                          Waiver.  The waiver by either party of any breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent or continuing breach of this Agreement by the counterparty.

 

19.                          Assignment.  This Agreement may not be assigned by
Executive.  Neither of Executive nor his spouse or estate shall have any right
to commute, encumber or dispose of any right to receive payments under this
Agreement, it being agreed that such payments and the rights to such payments
are not assignable and not transferable.

 

20.                          Binding Effect.  Subject to the provisions of ¶ 19,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto, Executive’s heirs and personal representatives, and the successors and
assigns of the Company.

 

21.                          Entire Agreement.  This Agreement sets forth the
entire agreement and understanding between the parties relating to the subject
matter contained herein and supersedes all other agreements, oral or written,
between the parties relating to such subject matter, including, but not limited
to, the Original Agreement and any and all other agreements between the parties
concerning employment, compensation, or profit sharing; provided, however, that
the Company’s equity compensation plans and any written stock option or
restricted stock agreement between the Company and Executive setting forth the
terms of incentive compensation awards granted to Executive under such plans and
the Indemnity Agreement between the Company and Executive all shall remain in
full force and effect.

 

11

--------------------------------------------------------------------------------

 


 

22.         Withholding.  Any amounts payable under this Agreement shall be
subject to any required federal, state, local or other income, employment or
other tax withholdings.

 

23.         Amendment.  This Agreement may be amended only by an instrument in
writing executed by both parties to this Agreement.

 

24.         Governing Law and Dispute Resolution.  This Agreement shall be
construed and enforced in accordance with and governed by the law of the State
of California. Any dispute regarding this Agreement or Executive’s employment
shall be resolved by an arbitration administered by the American Arbitration
Association under its Employment Arbitration Rules, and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction. 
The arbitration shall be held in San Diego, California.

 

25.         Clawback.  Executive agrees that compensation paid or payable to
Executive pursuant to this Agreement shall, to the extent applicable, be subject
to (a) the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder, and (b) any other claw-back
requirements under applicable law.

 

26.         Excise Tax.     If any payments or benefits paid or provided or to
be paid or provided to Executive or for Executive’s benefit pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of,
employment with the Company or its subsidiaries or the termination thereof (a
"Payment" and, collectively, the "Payments") would be subject to the excise tax
imposed by Section 4999 of the Code (the "Excise Tax"), then Executive may, at
his sole and exclusive discretion, elect for such Payments to be reduced to one
dollar less than the amount that would constitute a "parachute payment" under
Section 280G of the Code (the "Scaled Back Amount").  Any such election must be
in writing and delivered to the Company within thirty (30) days after the date
of termination.  If Executive does not elect to have Payments reduced to the
Scaled Back Amount, Executive shall be responsible for payment of any Excise Tax
resulting from the Payments and Executive shall not be entitled to a gross-up
payment under this Agreement or any other for such Excise Tax.  If the Payments
are to be reduced, they shall be reduced in the following order of priority: (a)
first from cash compensation, (b) next from equity compensation, then (c)
pro-rated among all remaining payments and benefits.  To the extent there is a
question as to which Payments within any of the foregoing categories are to be
reduced first, the Payments that will produce the greatest present value
reduction in the Payments with the least reduction in economic value provided to
Executive shall be reduced first.

 

27.         No Mitigation.  The Company agrees that, if Executive's employment
is terminated under ¶ 10, Executive is not required to seek other employment or
to attempt in any way to reduce any amounts payable to Executive by the
Company.  Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by Executive as the
result of employment by another employer, by retirement benefits or otherwise,
except as set forth under ¶¶ 25 and 26 above.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

REALTY INCOME CORPORATION

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael R. Pfeiffer

 

/s/ John P. Case

 

Michael R. Pfeiffer

 

John P. Case

 

Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

 

13

--------------------------------------------------------------------------------


 

DEFINITIONS

 

For purposes of this Agreement, “Bonus Amount,” “Cause,” “Change in Control,”
“Good Reason,” and “Retirement” shall have the following defined meanings:

 

1.           “Bonus Amount” means (a) in the event of a termination of
Executive’s employment that occurs in calendar year 2013, 2014 or 2015, the
Target Bonus for the applicable year, (b) in the event of a termination of
Executive’s employment that occurs in calendar year 2016, the average of the
Annual Bonus earned by the Employee in 2014 and 2015 (if any), (c) in the event
of a termination of Executive’s employment that occurs in calendar year 2017,
the average of the Annual Bonus earned by the Employee in each of 2014, 2015 and
2016 (if any), and, in the event of a termination of Executive’s employment that
occurs in a calendar year after 2017, the average of the Annual Bonus earned by
the Employee in each of the immediately preceding three years (if any).

 

2.           “Cause” means Executive has committed (a) an act of fraud,
dishonesty, theft or embezzlement against the Company or a customer; (b)
malicious or reckless disclosure of the Company’s confidential or proprietary
information; (c) commission of a felony or any gross or willful misconduct,
where the Company reasonably determines that such act or misconduct has (1)
seriously undermined the ability of the Company’s management to entrust
Executive with important matters or otherwise work effectively with Executive,
(2) contributed to the Company’s loss of significant revenues or business
opportunities, or (3) significantly and detrimentally effected the business or
reputation of the Company or any of its subsidiaries; and/or (d) Executive’s
intentional failure or refusal (other than by reason of a physical or mental
disability) to perform his lawful and ethical duties under this Agreement. 
Executive’s termination for Cause shall not be effective unless the Company has
given Executive no less than thirty days’ notice of termination and the actions
underlying its Cause determination, and Executive has failed to cure such
underlying reasons to the Board’s reasonable satisfaction during such thirty day
period.

 

3.           “Change in Control” shall mean the occurrence of any of the
following:

 

(a)         An acquisition in one transaction or a series of related
transactions (other than directly from the Company or pursuant to awards granted
under the Company’s equity incentive plan or compensatory options or other
similar awards granted by the Company) of the Company’s voting securities by any
individual or entity (a “Person”), immediately after which such Person has
beneficial ownership of fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding voting securities (other than a Non-Control
Transaction, as defined below);

 

(b)         The individuals who, immediately prior to the Effective Date, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
election, or nomination for election, by the Company’s common stockholders, of
any new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the

 

1

--------------------------------------------------------------------------------


 

Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any election contest or Proxy Contest; or

 

(c)         the consummation of

 

(i)           a merger, consolidation or reorganization involving the Company
unless:

 

(A)         the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Company’s voting securities immediately before such merger, consolidation
or reorganization,

 

(B)         the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially owning,
directly or indirectly, a majority of the voting securities of the Surviving
Corporation, and

 

(C)        no Person, other than (i) the Company, (ii) any employee benefit plan
(or any trust forming a part thereof) that, immediately prior to such merger,
consolidation or reorganization, was maintained by the Company, the Surviving
Corporation, or any related entity or (iii) any Person who, together with its
Affiliates, immediately prior to such merger, consolidation or reorganization
had beneficial ownership of fifty percent (50%) or more of the Company’s then
outstanding voting securities, owns, together with its Affiliates, beneficial
ownership of fifty percent (50%) or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities.

 

(A transaction described in clauses (A) through (C) above is referred to herein
as a “Non-Control Transaction”);

 

(d)         a complete liquidation or dissolution of the Company; or

 

(e)         an agreement for the sale or other disposition of all or
substantially all of the assets or business of the Company to any Person.

 

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
Person, any other Person that, directly or indirectly, controls, is controlled
by, or is under common control with, such Person.  Neither the Company nor any
Person controlled by the Company shall be deemed to be an Affiliate of any
holder of Common Stock.

 

2

--------------------------------------------------------------------------------


 

4.           “Good Reason” means Executive’s resignation of employment within
sixty (60) days of one or more of the following events which remains uncured
thirty (30) days after Executive’s delivery of written notice to the Company:

 

(a)         a material adverse change to Executive’s duties, title, authority
reporting structure or responsibilities (including any such change resulting
from the Company ceasing to be a publicly-held company or the Company becoming a
subsidiary of a publicly-held company in connection with a Change in Control but
excluding any failure by the Company’s shareholders to elect Executive to the
Company’s Board of Directors), taking into account Executive’s position
immediately prior to such change;

 

(b)         requiring Executive to report to any entity or person other than, or
in addition to, the Company’s Board of Directors (including, without limitation,
requiring Executive to report solely to an Executive Chairman of the Board of
Directors);

 

(c)         a material breach of this Agreement by the Company or of any other
agreement between the parties;

 

(d)         the Company’s failure to obtain an agreement from any successor to
the Company to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no
succession had taken place, except where such assumption occurs by operation of
law;

 

(e)         the Company’s relocation of Executive’s principal office location to
a place more than forty (40) miles from the Company’s present headquarters
location (except that reasonably required travel on the Company’s business shall
not be considered a relocation).

 

5.            “Retirement” means the termination of Executive’s employment,
other than as a result of Executive’s death or termination by the Company for
Cause, at a time when Executive has (i) attained at least 60 years of age, and
(ii) completed at least ten (10) consecutive years of service as an employee of
the Company.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release (this “Severance Agreement”) is
entered into as of  _____________________, 20___, by and between Realty Income
Corporation (the “Company”), and ____________________ (hereinafter “Executive”).

 

IN CONSIDERATION of the severance compensation as herein provided, to which
Executive is not otherwise entitled, Executive does hereby unconditionally,
irrevocably and absolutely release and discharge the Company, and any parent and
subsidiary corporations, divisions and other affiliated entities, past and
present, as well as its past and present directors, officers, employees,
shareholders, agents, successors and assigns (collectively, “Released Parties”),
from any and all loss, liability, claims, demands, causes of action, or suit of
any type related directly or indirectly or in any way connected to the
transactions or occurrences between Executive and the Released Parties to date,
to the fullest extent permitted by applicable law.  This release includes, but
is not limited to, any losses, liabilities, claims, demands, causes of action,
known or unknown, suspected or unsuspected, arising directly out of or in any
way related to Executive’s employment with the Company, or the termination of
Executive’s employment.  This release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, as well as alleged violations of the
California Labor Code, any applicable California Industrial Welfare Commission
order, the California Business and Professions Code, Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act of 1967, all as amended, and all claims for
attorneys’ fees, costs and expenses.  However, this release shall not apply to
claims for workers’ compensation benefits or unemployment insurance benefits,
any challenge made by Executive to the validity of his release of claims under
the Age Discrimination in Employment Act, or any other claims of Executive that
cannot, by statute, lawfully be waived by this Severance Agreement.  Executive
is not waiving his rights to enforce this Agreement, not waiving vested rights
under any other agreement between the parties, not waiving indemnification and
not waiving legal fees with respect thereto.

 

IN FURTHER CONSIDERATION THEREOF, Executive hereby waives all rights he may have
to any personal relief or recovery from any charge or complaint, for events or
causes of action occurring or accruing on or before the Effective Date of this
Severance Agreement, before any federal, state, or local administrative agency
against the Released Parties, except as such waiver is prohibited by statutory
provision.  Executive further waives all rights to file or join in any action
before any federal, state, or local court against the Released Parties for any
events or causes of action occurring or accruing on or before the Effective Date
of this Severance Agreement.  Executive also acknowledges that he does not have
any current charge or claim against the Released Parties pending before any
local, state or federal agency regarding his employment.  Except as prohibited
by

 

--------------------------------------------------------------------------------


 

statutory provision, in the event that any claims are filed, they shall be
dismissed with prejudice upon presentation of this Severance Agreement, and
Executive shall reimburse the Company for the costs, including reasonable
attorneys' fees, of defending any such action.  The attorneys’ fee provision in
the previous sentence shall not apply to any action by Executive to challenge
the enforceability of his waiver of rights under the Age Discrimination in
Employment Act.

 

As consideration for entering into this Severance Agreement, Executive shall
receive the following severance compensation payable in accordance with the
terms of ¶ 10 of that certain Amended and Restated Employment Agreement between
the parties dated as of September 3, 2013 (the “Employment Agreement”):

 

a)           The total gross sum of                    ($             ), payable
in a lump sum, and subject to applicable withholdings; and

 

b)           Group medical insurance paid for by the Company for Executive and
his dependents (if currently covered) through                  , or until
Executive becomes covered under another group medical insurance plan, whichever
occurs first.  Executive shall immediately notify the Company upon becoming
eligible for coverage under another group medical insurance plan.

 

Except as set forth in this Severance Agreement, or as otherwise mandated by
applicable law, Executive shall not be entitled to any benefits as an employee
or former employee of the Company.

 

As a condition of the foregoing payments and benefits, Executive agrees to
preserve the confidentiality of all trade secrets and other confidential
information of the Released Parties.  Executive agrees to comply, in all
respects, with the on-going confidentiality and non-solicitation provisions
contained in ¶ 12 of the Employment Agreement between the parties.

 

Executive agrees to cooperate with the Company in accomplishing a smooth and
orderly transition in the transfer of responsibilities of Executive to other
employees of the Company, particularly including pending matters of which
Executive has the principal knowledge and background information.  In this
regard, Executive agrees to respond in a timely fashion to the questions which
may be presented occasionally by the Company.  Such cooperation and responses
shall not entitle Executive to any additional compensation beyond the severance
compensation specified herein above, so long as such cooperation and responses
do not unreasonably interfere with Executive’s other gainful employment or
efforts to secure gainful employment.

 

By signing this Severance Agreement, Executive represents warrants and agrees as
follows:

 

(1)          Executive has carefully read this Severance Agreement and
understands all of its respective terms.

 

--------------------------------------------------------------------------------


 

(2)          Executive does expressly waive all of the benefits and rights
granted to him pursuant to California Civil Code Section 1542, which provides
and reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Executive does certify that he has read all of this Severance Agreement and the
quoted Civil Code Section, and that he fully understands all of the same, and
that he has been given the opportunity, if he desires, to review the terms of
this Severance Agreement and with counsel of his choosing.

 

(3)         Executive expressly declares and represents that no promise,
inducement or agreement not herein expressed has been made to him and that this
Severance Agreement contains the entire agreement between the parties concerning
the subject matter of this Severance Agreement and supersedes all prior
negotiations, discussions or agreements relating to the subject matter of this
Severance Agreement; provided, however, that the Employment Agreement between
the parties is incorporated and made a part of this Severance Agreement and
remains in full force and effect.

 

(4)          Executive agrees that this Severance Agreement may be pled as a
full and complete defense to, and may be used as the basis for an injunction
against, any action, suit or other proceeding which may be prosecuted,
instituted or attempted by Executive in breach hereof.  Executive further agrees
that in the event an action or proceeding is instituted by Executive or the
Company or any party released hereby in order to enforce the terms or provisions
hereof, the prevailing party shall be entitled to an award of reasonable costs
and attorneys’ fees.  This attorneys’ fee provision shall not apply to an action
brought by Executive to challenge the enforceability of his waiver of rights
under the Age Discrimination in Employment Act.

 

(5) The parties agree that this Severance Agreement shall bind Executive, his
heirs, successors, agents, representatives and assigns, and each of them, and
shall inure to the benefit of the successors and assigns of the respective
parties hereto.

 

(6)          Executive has signed this Severance Agreement knowingly and
voluntarily, and no promises or representations have been made to him to induce
him to sign this Severance Agreement.

 

(7)          If Executive is under age 40 as of the date he signs this Severance
Agreement, he understands that the acceptance procedures of this ¶ 7 apply to
him.  Executive understands that he may take up to twenty-one (21) days to sign
this Severance Agreement and the Severance Agreement shall be effective
immediately upon the date of his signature (“Effective Date”).

 

--------------------------------------------------------------------------------


 

(8)           If Executive is age 40 or over as of the date he signs this
Severance Agreement, he understands that the acceptance procedures of this ¶ 8
apply to him.  Executive acknowledges and agrees that:  a) he has been advised
to consult with an attorney before executing this Severance Agreement; b) he has
been given at least twenty-one (21) days to consider and sign this Severance
Agreement; c) Executive may revoke his acceptance of this Severance Agreement
within seven days after he signs it by delivering a written revocation to the
President, Chief Operating Officer so that such written revocation is received
by no later than the seventh day; d) this Severance Agreement shall not be
binding and enforceable until the eighth day after Executive signs this
Severance Agreement without revoking it (“Effective Date”); and e) this
Severance Agreement does not waive or release any rights or claims that
Executive may have under the Age Discrimination in Employment Act that arise
after execution of this Severance Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Severance Agreement and
General Release as of the date first above written.

 

 

REALTY INCOME CORPORATION

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 